Fourth Court of Appeals
                                 San Antonio, Texas
                                        April 17, 2020

                                     No. 04-19-00638-CV

                 HARLANDALE INDEPENDENT SCHOOL DISTRICT,
                                 Appellant

                                              v.

                             JASMINE ENGINEERING, INC.,
                                      Appellee

                 From the 407th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018-CI-02459
                        Honorable Karen H. Pozza, Judge Presiding


                                       ORDER

       Appellant’s second motion for an extension of time to file a motion for rehearing and en
banc reconsideration is GRANTED IN PART. Time is extended until April 23, 2020. Further
requests for extensions of time will be disfavored.



                                                   _________________________________
                                                   Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of April, 2020.



                                                   ___________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court